Citation Nr: 0306376	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral 
dermatophytosis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for his 
service-connected dermatophytosis.  He responded with a 
timely Notice of Disagreement, and was sent a Statement of 
the Case.  He subsequently perfected his appeal to the Board.  

The veteran's claim was initially presented to the Board in 
July 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's bilateral dermatophytosis does not result 
in constant exudation or itching, extensive lesions, or 
marked disfigurement.  

3.  The veteran's bilateral dermatological does not involve 
20 to 40 percent of his entire body, or 20 to 40 percent of 
exposed areas, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

An increased rating in excess of 10 percent for the veteran's 
service-connected bilateral dermatophytosis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806, 
7813 (2002); 67 Fed. Reg. 58,448 (Sept. 16, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and January 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Memphis, 
TN.  Because VA medical treatment has been reported by the 
veteran, these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA dermatological examinations in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

The veteran seeks an increased rating for his service-
connected skin disability.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

Effective September 16, 2002, the rating criteria concerning 
skin disabilities was changed.  See 67 Fed. Reg. 58,448 
(Sept. 16, 2002) (to be codified at 38 C.F.R. § 4.118 et 
seq.).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because the 
veteran's increased rating claim was considered by the agency 
of original jurisdiction in September 2002 under both the old 
and new rating criteria, a remand for this purpose is not 
required.  

Under the rating criteria for dermatophytosis in effect prior 
to September 2002, this disability was rated under Diagnostic 
Code 7806, for eczema.  This Code provided a 10 percent 
rating was warranted for exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  A 30 percent 
rating was awarded for constant exudation or itching, 
extensive lesions, or marked disfigurement from the 
condition.  A 50 percent rating was assigned where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where manifestations are 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813(2002).  

Under the revised rating criteria, with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.  67 Fed. 
Reg. 58,448 (Sept. 16, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  

For the reasons to be discussed below, an increased rating is 
not warranted for the veteran's service connected 
dermatophytosis under either the new or old rating criteria, 
based on a review of the evidence of record.  

At the time he filed his claim in May 1998, the veteran was 
hospitalized in a VA medical center for treatment of an 
abscess of his left foot.  A history of bilateral foot fungus 
was noted.  On entrance examination, the veteran's feet were 
dry and tender, with two large pustules noted on the plantar 
surface of the left foot.  Small pustules were also observed 
along the metatarsal phalangeal joints of both feet.  Once in 
the hospital, the veteran had two pustules on his left foot 
excised and was begun on a course of antibiotics.  Rapid 
improvement was noted.  He was discharged after a week of 
inpatient care, and was instructed to seek VA outpatient 
follow-up treatment.  In December 1998, he was seen as an 
outpatient for itching between the toes of his feet.  

In October 1998, the veteran underwent VA examination of his 
feet.  He reported chronic pain, itching, and swelling of his 
feet.  The pain in his feet increased over time with 
standing, according to his complaints.  He used a foot cream 
for his disability.  A history, dating back to 1963, of 
cracking and weeping of the feet was noted.  Physical 
examination revealed thickening of several toenails on both 
feet.  A mild degree of scaling was also visible along the 
soles of both feet.  On the left foot, mild desquamation was 
observed.  The final diagnosis was of dermatophytosis of both 
feet and onychomycosis of the nails of both feet.  

In January 1999, the veteran was examined by a medical doctor 
as part of his claim for Social Security Disability benefits.  
His complaints of chronic bilateral foot pain were noted.  
Objective examination revealed onychomycosis on the toenails 
of both feet.  He was able to walk without difficulty, and 
his gait was normal.  Tinea pedis, treated, was diagnosed.  

The veteran underwent a VA general medical examination in 
July 1999.  He continued to report bilateral foot pain.  
Objective examination of the feet revealed mild to moderate 
onychomycosis of the nails of the feet, along with fallen 
arches.  X-rays of the feet were negative for any bony or 
joint abnormalities.  Tinea pedis was diagnosed.  

An additional VA dermatological was provided the veteran in 
February 2002.  He reported the onset of his skin problems in 
1963 or 1964.  His reported symptoms included recurrent 
blistering and cracking of the soles of his feet, worse in 
the summertime.  He has previously used medicated cream for 
this problem.  He reported that he was careful to clean his 
feet everyday in order to avoid additional infection.  
Objective examination revealed onychomycosis on several nails 
of both feet, along with hyperpigmentation of the soles of 
both feet.  Skin splits were noted between several of the 
toes on both feet.  The skin over the dorsum and plantar 
aspect was mildly to moderately scaly.  Dermatophytosis of 
both feet was diagnosed.  

Overall, the preponderance of the evidence is against a 
rating in excess of 10 percent under either the old or new 
criteria for the veteran's bilateral dermatophytosis.  
Considering first the criteria in effect prior to September 
16, 2002, the veteran has not exhibited constant exudation or 
itching, extensive lesions, or marked disfigurement as a 
result of his dermatophytosis.  He has reported itching on 
occasion, but this condition has not been constant.  While 
his feet have exhibited some splitting of the skin, and 
occasional pustules, these have not been described as 
exuding.  Additionally, no extensive lesions or marked 
disfigurement has been noted.  

Considering next the veteran's claim under the criteria in 
effect subsequent to September 16, 2002, the aforementioned 
medical examinations do not reflect that 20 to 40 percent of 
the veteran's entire body, or 20 to 40 percent of exposed 
areas, is affected.  Likewise, systemic therapy such as 
corticosteroids or other immunosuppressive has not been 
required.  Aside from his May 1998 hospitalization for 
infection of the left foot, the veteran has only been 
prescribed medicated cream for his skin disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's dermatophytosis of the feet has 
itself required only a brief week-long period of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected bilateral dermatophytosis.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt is not applicable to this appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An increased rating in excess of 10 percent for the veteran's 
service-connected dermatophytosis is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

